DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The abstract of the disclosure is objected to because “same as corresponding” should read “same as a corresponding”.  Correction is required.  See MPEP § 608.01(b).

A brief summary of the invention section is missing before the brief description of the drawings.
Content of Specification
(a) TITLE OF THE INVENTION: See 37 CFR 1.72(a) and MPEP § 606. The title of the invention should be placed at the top of the first page of the specification unless the title is provided in an application data sheet. The title of the invention should be brief but technically accurate and descriptive, preferably from two to seven words. It may not contain more than 500 characters.
(b) CROSS-REFERENCES TO RELATED APPLICATIONS: See 37 CFR 1.78 and MPEP § 211 et seq.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT: See MPEP § 310.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT. See 37 CFR 1.71(g).
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC, AS A TEXT FILE OR AN XML FILE VIA THE PATENT ELECTRONIC SYSTEM: The specification is required to include an incorporation-by-reference of electronic documents that are to become part of the permanent United States Patent and Trademark Office records in the file of a patent application. See 37 CFR 1.77(b)(5) and MPEP § 608.05. See also the Legal Framework for Patent Electronic System posted on the USPTO website (https://www.uspto.gov/sites/default/files/documents/2019LegalFrameworkPES.pdf) and MPEP § 502.05
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR. See 35 U.S.C. 102(b) and 37 CFR 1.77.
(g) BACKGROUND OF THE INVENTION: See MPEP § 608.01(c). The specification should set forth the Background of the Invention in two parts:
(1) Field of the Invention: A statement of the field of art to which the invention pertains. This statement may include a paraphrasing of the applicable U.S. patent classification definitions of the subject matter of the claimed invention. This item may also be titled “Technical Field.”
(2) Description of the Related Art including information disclosed under 37 CFR 1.97 and 37 CFR 1.98: A description of the related art known to the applicant and including, if applicable, references to specific related art and problems involved in the prior art which are solved by the applicant’s invention. This item may also be titled “Background Art.”
(h) BRIEF SUMMARY OF THE INVENTION: See MPEP § 608.01(d). A brief summary or general statement of the invention as set forth in 37 CFR 1.73. The summary is separate and distinct from the abstract and is directed toward the invention rather than the disclosure as a whole. The summary may point out the advantages of the invention or how it solves problems previously existent in the prior art (and preferably indicated in the Background of the Invention). In chemical cases it should point out in general terms the utility of the invention. If possible, the nature and gist of the invention or the inventive concept should be set forth. Objects of the invention should be treated briefly and only to the extent that they contribute to an understanding of the invention.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S): See MPEP § 608.01(f). A reference to and brief description of the drawing(s) as set forth in 37 CFR 1.74.
(j) DETAILED DESCRIPTION OF THE INVENTION: See MPEP § 608.01(g). A description of the preferred embodiment(s) of the invention as required in 37 CFR 1.71. The description should be as short and specific as is necessary to describe the invention adequately and accurately. Where elements or groups of elements, compounds, and processes, which are conventional and generally widely known in the field of the invention described, and their exact nature or type is not necessary for an understanding and use of the invention by a person skilled in the art, they should not be described in detail. However, where particularly complicated subject matter is involved or where the elements, compounds, or processes may not be commonly or widely known in the field, the specification should refer to another patent or readily available publication which adequately describes the subject matter.
(k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page (37 CFR 1.52(b)(3)). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i) - (p).
(l) ABSTRACT OF THE DISCLOSURE: See 37 CFR 1.72 (b) and MPEP § 608.01(b). The abstract is a brief narrative of the disclosure as a whole, as concise as the disclosure permits, in a single paragraph preferably not exceeding 150 words, commencing on a separate sheet following the claims. In an international application which has entered the national stage (37 CFR 1.491(b)), the applicant need not submit an abstract commencing on a separate sheet if an abstract was published with the international application under PCT Article 21. The abstract that appears on the cover page of the pamphlet published by the International Bureau (IB) of the World Intellectual Property Organization (WIPO) is the abstract that will be used by the USPTO. See MPEP § 1893.03(e).
(m) SEQUENCE LISTING: See 37 CFR 1.821 - 1.825 and MPEP §§ 2421 - 2431. The requirement for a sequence listing applies to all sequences disclosed in a given application, whether the sequences are claimed or not. See MPEP § 2422.01.


The disclosure is objected to because of the following informalities:
In Para. 0003, line 13, “to compare object” should read –to compare an object--.
In Para. 0024, line 3, “IC c products” should read –IC products--.
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:  In lines 12-13, “the sub-windows” should read –the plurality of sub-windows--.  Appropriate correction is required.
Claim 2 is objected to because of the following informalities:  In line 18, “a target text area” should read –the target text area--.  Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  In lines 17-18, “a first text sub-area…from corresponding second text sub-area” should read –the first text sub-area…from the corresponding second text sub-area--.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  In lines 11-12, “a first text sub-area” should read –the first text sub-area--.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities: In lines 1-2, “a qualifying image” should read –the qualifying image--. In lines 3-4, “a non-qualifying image” should read –the non-qualifying image--.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  In lines 12-13, “the sub-windows” should read –the plurality of sub-windows--.  In lines 15-16, “corresponding each second text sub-area” should read –a corresponding second text sub-area--. Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  In line 19, “a target text area” should read –the target text area--.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  In lines 15-16, “a first text sub-area…from corresponding second text sub-area” should read –the first text sub-area…from the corresponding second text sub-area--.  Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  In line 6, “further comprising” should read –further comprises--.  In lines 7-8, “a first text sub-area” should read –the first text sub-area--. Appropriate correction is required.
Claim 13 is objected to because of the following informalities:  In line 9, “further comprising” should read –further comprises--. Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  In line 13, “further comprising” should read –further comprises--. In lines 14-15, “a qualifying image” should read –the qualifying image--. In lines 16-17, “a non-qualifying image” should read –the non-qualifying image--.  Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  In line 19, “perform image” should read –perform an image--.  In lines 8-9, “the sub-windows” should read –the plurality of sub-windows--. Appropriate correction is required.
Claim 16 is objected to because of the following informalities:  In lines 15-16, “a target text area” should read –the target text area--.  Appropriate correction is required.
Claim 17 is objected to because of the following informalities:  In lines 12-13, “a first text sub-area…from corresponding second text sub-area” should read –the first text sub-area…from the corresponding second text sub-area--.  Appropriate correction is required.
Claim 19 is objected to because of the following informalities:  In lines 4-5, “further comprising” should read –further comprises--. In lines 6-7, “a first text sub-area” should read –the first sub-text area--. Appropriate correction is required.
Claim 20 is objected to because of the following informalities:  In lines 8-9, “further comprising” should read –further comprises--. In lines 10-11, “a qualifying image” should read –the qualifying image--. In lines 12-13, “a non-qualifying image” should read –the non-qualifying image--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 11, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the similarity value" in line 8.  It is unclear and indefinite if the similarity value is referring to that between each first feature value and corresponding second value in claim 4 or each first text sub-area of the first set and the corresponding second text sub-area of the second set from its dependency on claim 3.  
Claim 11 recites the limitation "the similarity value" in line 5.  It is unclear and indefinite if the similarity value is referring to that between each first feature value and corresponding second value in claim 11 or each first text sub-area of the first set and the corresponding second text sub-area of the second set from its dependency on claim 10.  
Claim 18 recites the limitation "the similarity value" in line 3.  It is unclear and indefinite if the similarity value is referring to that between each first feature value and corresponding second value in claim 18 or each first text sub-area of the first set and the corresponding second text sub-area of the second set from its dependency on claim 17.  

Allowable Subject Matter
Claims 1-3, 5-10, 12-17, and 19-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: The closest prior art of record Jiang et al. (CN 111474184A, see attached machine translation) and Joo et al. (US 2009/0245620 A1) fail to anticipate or render obvious at least the following limitations in independent claims 1, 8, and 15, such as, obtain an image to be recognized and a standard image; extract a first text area of the image to be recognized; obtain a second text area of the standard image, and extract a text window based on the second text area, the text window comprising a plurality of sub-windows; 10obtain a target text area of the image to be recognized based on the first text area and the text window; obtain a first set of first text sub-areas by dividing the target text area based on the sub-windows, and obtain a second set of second text sub-areas by dividing the second text area based on the plurality of sub-windows; 15determine whether each first text sub-area of the first set is the same as a corresponding second text sub-area of the second set; and mark the image to be recognized as a qualifying image in response that each first text sub-area of the first set is the same as the corresponding second text sub-area of the second set. 
Claims 2-3 and 5-8, 9-10 and 12-14, and 16-17 and 19-20 depend on independent claims 1, 8, and 15, respectively, and are therefore also allowed.

Claims 4, 11, and 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Liang et al. (US 2019/0213725 A1) teaches cropping a defect image and determining if the defect image is a qualified product image or not (Abstract). 
Bai et al. (US 2018/0025256 A1) teaches a method and apparatus for recognizing a character string in an image. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniella M. DiGuglielmo whose telephone number is (571)272-2682. The examiner can normally be reached Monday - Friday 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Daniella M. DiGuglielmo/Examiner, Art Unit 2664                                                                  

/PING Y HSIEH/Primary Examiner, Art Unit 2664